     Case 3:19-cv-00813-REP Document 13 Filed 12/09/19 Page 1 of 2 PageID# 97



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Richmond Division


                                                       )
CHMURA ECONOMICS &                                     )
ANALYTICS, LLC,                                        )
                                                       )
                       Plaintiff,                      )       Case No. 3:19-cv-813-REP
                                                       )
v.                                                     )
                                                       )
RICHARD LOMBARDO,                                      )
                                                       )
                       Defendant.                      )

                 PLAINTIFF’S MOTION FOR EXPEDITED DISCOVERY

        Plaintiff Chmura Economics & Analytics, LLC, by counsel and pursuant to Fed. R. Civ. P.

26(d), respectfully moves for expedited discovery for the reasons set forth in the accompanying

Memorandum. Specifically, Chmura respectfully requests an Order requiring Defendant Richard

Lombardo to respond to the discovery requests attached as Exhibit A to its Memorandum within

fifteen (15) calendar days of service and permitting Chmura to depose Mr. Lombardo regarding

the topics identified in its written discovery within fifteen (15) days of its receipt of the requested

documents and interrogatory answers.

Dated: December 9, 2019

                                               ___________/s/________________
                                               Rodney A. Satterwhite (VA Bar No. 32907)
                                               Heidi E. Siegmund (VA Bar No. 89569)
                                               McGuireWoods LLP
                                               Gateway Plaza
                                               800 East Canal Street
                                               Richmond, Virginia 23219
                                               (Office) (804) 775-1000
                                               (Fax) (804) 698-2158
                                               rsatterwhite@mcguirewoods.com
                                               hsiegmund@mcguirewoods.com
  Case 3:19-cv-00813-REP Document 13 Filed 12/09/19 Page 2 of 2 PageID# 98




                                             Counsel for Plaintiff




                                  CERTIFICATE OF SERVICE

       I hereby certify that on the 9th day of December, 2019, I electronically filed the foregoing

with the Clerk of the Court using the CM/ECF System, which will send a notification of such filing

(NEF) to all counsel of record.


                                                 /s/
                                             Heidi E. Siegmund (VSB No. 89569)
                                             MCGUIREWOODS LLP
                                             Gateway Plaza
                                             800 East Canal Street
                                             Richmond, VA 23219
                                             Tel: (804) 775-1000
                                             Fax: (804) 775-1061
                                             hsiegmund@mcguirewoods.com

                                             Counsel for Plaintiff
